Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-20 are pending. Claims 1, 3, 6, 7, 9, 11, 14, 15 and 17-19 have been amended.

Response to Arguments
	Applicant's arguments filed 08-30-2022 have been fully considered but they are not persuasive. 
	Applicant asserts that Viswanathan does not disclose “the quarantine state update does not indicate how a quarantine associated with the device is implemented by  the network device”.
 Applicant particularly argues that “Viswanathan discloses that the subscription-and-policy unit 160 changes the subscriber profile associated with mobile terminal 102. More specifically, the subscriber profile is altered to: ‘(1) reduce the maximum data-transmission rate available to the mobile terminal…; (2) redirect all traffic…; (3) change the source IP address for the mobile terminal…; (4) add filters…; and (5) modify firewall settings...’ Ibid, paragraph [0026]. Then, the policy established by the (changed) subscriber profile is implemented on the mobile terminal. As discussed in the interview, in order to reduce the data-transmission and/or change the IP address of the mobile terminal, messages must be exchanged between the network and mobile terminal. As such, Applicant respectfully asserts that Viswanathan teaches that the subscription-and- policy unit 160 does ‘indicate how a quarantine associated with the device is implemented,’ to the mobile terminal, in contrast to the independent claims”. Examiner respectfully disagrees. 
	Applicant’s claim broadly calls for “the quarantine state updated does not indicate how a quarantine associated with the network device is implemented”. It is noted that in the process of claim examination, claims are given their broadest reasonable interpretation See In re Bigio at 1324. Further, although the  claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response, Examiner respectfully submits that reducing the data-transmission and/or change the IP address of the terminal, is not a message indication of how a quarantine is implemented (as Applicant argues). Viswanathan (paragraph [0026]) discloses, in response to the received message, subscription-and -policy unit changes the subscription profile associated with mobile terminal to a specified quarantine state. Viswanathan specifically and clearly discloses, the changes affects the type and level of service and is designed to isolate and shutdown illegal activity of the mobile terminal. Nowhere the cited paragraph discusses the subscription-and- policy unit 160 indicating how quarantine is implemented. 
	In addition, Viswanathan discloses, reduce of the maximum data-transmission rate, or  change of the source IP address…” can be implemented to affect the quarantine state. Clearly, Viswanathan by using the phrase “can be” only provides a possibility of implementing  reduce of maximum data-transmission rate, or  change of the source IP address. Therefore, Viswanathan does not require implementing the reduce of the maximum data-transmission rate, or  change of the source IP address , since these tasks are possibilities that could be implemented. Furthermore,  even if in Viswanathan data-transmission rate is reduced or IP address is changed (as applicant asserts),  it is “to effect a quarantine state” not to  "indicate how a quarantine associated with the device is implemented”.
	It appears that applicant seek a particular meaning of the claim while broad limitation of the claim provide possibility of various interpretation. As discussed in the previous office action, in Viswanathan, the message instruction from  subscription-and -policy unit 160 to appropriate entity is instruction to apply the changes (quarantine state), not to indicate how a quarantine is implemented. Therefore, by broadly but reasonably interpreting the limitation of the claim, Viswanathan discloses the limitation of the “quarantining state update not indicate how a quarantine associated with network device is implemented by the network device”
	 
	 
	In view of above discussion Examiner maintains the rejection as follows: 

Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 7, 9-11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US Publication No. 2011/0314542 ) in view of Kodama et al. (US Publication No.2008/0104241).
	As per claim 1, 9 and 17, Viswanathan discloses a method for managing a network topology comprising network devices that provide network data unit transmission services based on respective quarantine states of the network devices and a network manager that manages the quarantine states (figure 1 and paragraph [0022]), comprising: obtaining, by the network manager, a [ signature]  message for a network device that participates in the network topology, the [signature] message indicating that the network device is operating in an undesired manner (paragraph [0025], at step 204, subscription-and –policy unit 160 (network manager) receives one or more messages from IDS unit 170, the message identifying the mobile terminal (device) as a malicious device); making a determination, by the network manager and based on message [signature], that the network device should be in a quarantined state; in response to making the determination: generating, by the network manager, a quarantine state update that indicates that the network device is in the quarantined state (paragraph [0026], at step 206, in response to the received message(s) subscription-and- policy unit 160 changes the subscriber profile associated with mobile terminal 102 to a specific quarantine state); and sending, by the network manager, the quarantine state update to the network device of the network devices,  wherein the quarantine state update does not indicate how a quarantine associated with the network device is implemented by the network device (at step 208, subscription-and-policy unit 160 instruct the appropriate entities to apply the changes made at step 206. It is noted that the message is instruction to apply the changes (quarantine state) and does not indicate how a quarantine is implemented).
	While Viswanathan discloses obtaining by the network manager a message indicating that network device is operating in undesired manner and determining based on the message to place the network device in quarantine state a noted above, Viswanathan does not explicitly disclose the message being or including a signature and determining based on the signature that the network device should be in a quarantine state. However, in an analogous art, Kodama discloses the message  including a signature and determining based on the signature that the network device should be in a quarantine state (paragraph [0080]-[0081] and [0-085], when the harmful site access terminal identifying portion 106 identifies the terminal device 3, a message KMG requesting quarantine of the terminal device is generated and transmitted, the message KMG includes a data section indicating information of a type, a quarantine target terminal IP address (signature); and paragraph [0105], determining based on KMG message and target terminal IP address to perform quarantine of terminal device 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Viswanathan and Kodama, in order to achieve the predictable result of identifying harmful sources to prevent damages spread out by harmful sources to other computers.
 	As per claim 2 and 10  Viswanathan furthermore discloses, wherein the quarantine state update causes the network device to perform a first action set that is specific to the network device and modifies operation of the network device to conform to the quarantined state (paragraph [0031], remediation –management unit 180 treat the mobile terminal by for example repairing or reinstalling corrupted software).
	As per claim 3 and 11, Kodama furthermore discloses sending, by the network manager and in response to the determination, a second quarantine state update to a second network device (paragraph [0113],“if it related to the request for quarantine of a terminal device 3 that belongs to other LAN the quarantine request message is transmitted to other router 2), wherein the second quarantine state update does not indicate how the second network device implements the quarantined state, wherein the second quarantine state update causes the second network device to perform a second action set to modify operation of a device to conform to the quarantined state (paragraph [0121], then quarantine procession portion starts the quarantine process of the terminal 3 belonging to other LAN. In other words, the terminal device 3 belonging to other LAN is isolated. Paragraph [0122], the virus check, the destruction of virus, update of vaccine, update of the operating system performed. It is noted that the quarantine message is instruction to apply the changes (quarantine state) and does not indicate how a quarantine is implemented by second device).
	The motivation to combine Viswanathan and Kodama is similar to the motivation provided in claim 1.
	As per claim 5 and 13, Viswanathan furthermore discloses, wherein after sending the quarantine state update to the network device, the network manager operates as-if that the network device implemented the quarantine state without verifying that the quarantine state is implemented by the network device (paragraph [0026]- [0027], subscription-and-policy  unit updates the subscriber profile associated with mobile terminal  to a quarantine state and  instruct the entities to apply the update of the mobile terminal. It is noted that Viswanathan after updates of the subscriber profile of the  mobile terminal instruct the entities to apply the update and does not recite or require  the subscription-and policy unit verifying that the quarantine state is implemented).
	As per claim 7, and 15, Viswanathan furthermore discloses, wherein the quarantine state update specifies that the network device is transmitting harmful network data units to a second network device (paragraph [0024], IDS unit 170 determines that  mobile terminal is a malicious device by monitoring data packet that are transported between the nodes).
	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US Publication No. 2011/0314542 ) in view of Kodama et al. (US Publication No.2008/0104241), further in view of Kliger et al.  (US Publication No. 2020/0044911).
	As per claim 4, and 12, Viswanathan in view of Kodama discloses all limitation of claim as applied to claim 3 and 11 above. Viswanathan in view of Kodama does not explicitly disclose but in an analogous art, Kliger discloses, wherein the second action set comprises at least one action not included in the first action set (figure 5 and Paragraph [0041], figure 5 illustrates numerous client remediation process sets corresponding to clients 1-6, remediation process set for client 1 include processes/actions A,C,D,F and G for client 1 and A, D, G and H for client 3,not including process C and F for client 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Viswanathan and Kodama with Kliger, in order to provide remediation process specific to different clients and alert types.
	Claims 6, 14, 18 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US Publication No. 2011/0314542 ) in view of Kodama et al. (US Publication No.2008/0104241), further in view of Aziz et al. (US Patent No. 8,566,946).
	As per claim 6, 14 and 18, Viswanathan in view of Kodama discloses all limitation of claim as applied to claim 1, 9 and 17above. Viswanathan in view of Kodama does not explicitly disclose but in an analogous art, Aziz discloses, wherein the quarantine state update specifies a point in time at which a quarantine of the network device will end (column 3, lines 61-63, “[t]he quarantine continues until the predetermined period of time expires”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kodama and Viswanathan with Aziz, in order to quarantine digital devices for a predetermined period of time upon connection to communication network.
	As per claim 19, Viswanathan furthermore discloses, wherein the quarantine state update specifies that the network device is transmitting harmful network data units to the network device (paragraph [0024], IDS unit 170 determines that  mobile terminal is a malicious device by monitoring data packet that are transported between the nodes).
	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US Publication No. 2011/0314542 ) in view of Kodama et al. (US Publication No.2008/0104241), further in view of Guichard  (US Publication No. 2009/0222907).
	As per claim 8 and 16, Viswanathan in view of Kodama discloses all limitation of claim as applied to claim 7 and 15 above. Viswanathan in view of Kodama does not explicitly disclose but in an analogous art, Guichard discloses, wherein the quarantine state update causes the network device to shut off a port through which the network device receives the harmful network data units (paragraph [0378], “the agent 115 performs a step of processing said resource to determine whether it contains malicious software, the user workstation’s external ports then being closed”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kodama and Viswanathan with Guichard, in order to protect computer system from external attacks.
	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US Publication No. 2011/0314542 ) in view of Kodama et al. (US Publication No.2008/0104241), in view of Aziz et al. (US Patent No. 8,566,946),  further in view of Guichard  (US Publication No. 2009/0222907).
	As per claim 20, Viswanathan in view of Kodama and Aziz discloses all limitation of claim as applied to claim 19 above. Viswanathan in view of Kodama and Aziz does not explicitly disclose but in an analogous art, Guichard discloses, wherein the quarantine state update causes the network device to shut off a port through which the network device receives the harmful network data units (paragraph [0378], “the agent 115 performs a step of processing said resource to determine whether it contains malicious software, the user workstation’s external ports then being closed”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kodama, Viswanathan and Aziz with Guichard, in order to protect computer system from external attacks.

	
References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Haugen et al. (US Publication No.2015/0373546), discloses, techniques for device quarantine in a wireless network. According to various implementations, a device (e.g., a mobile client device) that requests a connection to a wireless network is placed in a quarantine state in the wireless network. Attributes of the device are determined and connection parameters are specified based on the attributes. In at least some embodiments, the device can be released from the quarantine state subject to the connection parameters.
	Bradley et al. (US Publication No.2018/0041541), discloses, a method of distributing security information to a device quarantines the device and then, in the quarantine state, downloads security information using a method protected by the inherent security in the mobile network such as USSD or SMS.

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from  (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437